Citation Nr: 0112863	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-16 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for psoriasis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968, and on periodic active duty for training and inactive 
duty for training in the Air National Guard from August 1968 
to April 1982.  For the period from April 1982 to December 
1999, the veteran served on active duty for training in the 
Air National Guard pursuant to 32 U.S.C.A. § 502(f).  See 
38 U.S.C.A. § 101(22) (West 1991 & Supp. 2000). 

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 2000, in which 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to service connection for psoriasis.  
The veteran subsequently perfected an appeal of that 
decision.

The Board notes that the veteran also perfected an appeal of 
the RO's denial of his claim of entitlement to service 
connection for a left foot disability.  However, in an August 
2000 rating decision the RO granted this claim.  Because the 
benefit sought on appeal has been granted, this issue is no 
longer before the Board for appellate consideration.  


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran served on active duty for training in the Air 
National Guard from April 1982 to December 1999, when he 
retired.

3.  Pre-existing psoriasis increased in severity during the 
veteran's extended period of active duty for training from 
April 1982 to December 1999.  

3.  There is no evidence that the increase in severity was 
due to natural progress.


CONCLUSION OF LAW

Psoriasis was aggravated during active duty for training.  38 
U.S.C.A. §§ 101(16), 101(22), 101(24), 106, 1110, 1131, 1153 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.306 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statue 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

In the present case, because the Board is granting the 
veteran's claim, remanding the record back to the RO for 
compliance with the new duty to assist requirements is not 
necessary, and the veteran is not prejudiced by the Board's 
decision not to do so.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The veteran contends, in testimony and statements of record, 
that his psoriasis began while he was on active duty for the 
Air National Guard or that it was aggravated while in such 
service.  He specifically notes that his service medical 
records indicate an increase in the severity of his psoriasis 
over the years, which he attributes to exposure to jet fuel 
and other chemicals in service.  He also asserts that his 
condition is currently as problematic as it was while he was 
in service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval or air service.  38 U.S.C.A. §§ 101(16), 
1110, 1131.  The term "active military, naval, or air 
service" includes any period of active duty for training 
(ACDUTRA) during which the veteran was disabled from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training (INACDUTRA) during 
which the veteran was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24).  In 
the case of a member of the Army or Air National Guard of any 
State, the term "inactive duty training" means duty (other 
than full-time duty) under 32 U.S.C.A. §§ 316, 502, 503, 504, 
or 505, or the prior corresponding provisions of law.  
38 U.S.C.A. § 101(23).  Full-time duty under these 
circumstances constitutes ACDUTRA.  38 U.S.C.A. § 101(22).  
Because of this distinction, in order to demonstrate 
entitlement to benefits for a disability claimed to have 
originated during INACDUTRA, the record must show that the 
disability resulted from an injury suffered in the line of 
duty.  38 U.S.C.A. §§ 101, 1131.

Because psoriasis is a disease not an injury, the first 
inquiry to be made in this case is a determination as to 
whether this condition was incurred or aggravated on ACDUTRA 
or INACDUTRA.  Reviewing the service medical and personnel 
records submitted by the veteran, it appears that the veteran 
was initially treated for a skin disorder, identified as 
"contact dermatitis" on the hands, in January 1975, with no 
subsequent treatment until January 1980, when he was treated 
for "dyshydrotic eczema."  Service personnel records reveal 
that the veteran was on "paid inactive duty" for several 
day in January 1975, and are silent as to his duty status in 
1980.  Accordingly, it appears that the veteran's initial 
treatment for a skin condition in service occurred while he 
was on INACDUTRA.  On its face, this would appear to bar him 
from benefits because this type of service only qualifies 
claimant's for service connection for injuries not diseases.  
However, the inquiry does not end at this point.

In the event that the veteran's skin condition first noticed 
while he was on INACDUTRA was aggravated while he was on 
ACDUTRA, service connection would be warranted.  See 
38 U.S.C.A. § 1153 (West 1991).  Examining the record with 
this in mind, the Board notes that the veteran was placed on 
ACDUTRA on April 1, 1982, for a period of 168 days, pursuant 
to 32 U.S.C.A. § 502(f) (West 1991 & Supp. 2000).  This 
statutory provision permits the Secretary of the Air Force to 
require a member of the National Guard with or without his 
consent, to perform additional duty beyond the standard duty 
requirements set forth in 32 U.S.C.A. § 502(a).  

Additional service personnel records submitted by the veteran 
indicate that pursuant to Section 502(f) his tour of duty 
beginning on April 1, 1982, was extended to October 31, 1982.  
The documentation further shows that beginning on December 
30, 1982, he was again ordered to duty under Section 502(f) 
until December 29, 1984, and that in September 1984, the 
termination date of his ACDUTRA period was extended to 
December 29, 1987.  In December 1987 the termination date was 
again extended pursuant to Section 502(f) until July 11, 
1990.  In July 1990 he was reassigned for ACDUTRA at a new 
station for 168 days until December 29, 1990.  In November 
1990, his ACDUTRA service was again extended for 1800 days, 
until approximately November 3, 1995, and a November 1997 
Special Order notes that that the veteran was on ACDUTRA from 
December 30, 1995 to March 5, 2001.  A DD Form 214 notes that 
the veteran retired from the Air National Guard on December 
31, 1999, with 17 years of active service from October 1982 
to December 1999, and approximately two years of active 
service prior to this term.  As indicated above, full-time 
duty performed by a member of the Army or Air National Guard, 
pursuant to 32 U.S.C.A. § 502, is defined as ACDUTRA, for VA 
purposes.  38 U.S.C.A. § 101(22).  Thus, this personnel 
documentation indicates that from April 1982 to December 1999 
the veteran was on almost continuous ACDUTRA, and that any 
aggravation of his skin disorder, first noted in 1975, during 
this time would be probative of his claim.  

Turning to the question of whether his skin condition was 
aggravated while he was on ACDUTRA, a preexisting injury or 
disease will be considered to have been aggravated by active 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2000).  
Where a preservice disability underwent an increase in 
severity during service, clear and unmistakable evidence is 
required to rebut the presumption of aggravation.  38 C.F.R. 
§ 3.306(b) (2000).  The first report of treatment for a skin 
condition after January 1980 is not until October 1987.  In 
fact, periodic examinations from February 1978 to September 
1986 show him to have normal skin, and Reports of Medical 
History completed by the veteran dated from December 1975 to 
September 1986 show no indications of skin disease.  However, 
in October 1987 the veteran was treated for a rash on his 
hand, diagnosed as eczema due to nerves.  He was treated 
again January 1988 for eczema and fairly regularly for a skin 
problem from this point forward, primarily limited to his 
hands until October 1990, when he was first diagnosed with 
probable psoriasis.  The examiner noted that his skin 
condition had been much worse in the past several years.  In 
December 1990 his psoriasis was on various parts of his body 
beyond his hands, such as his legs, groin, and gluteal cleft.  
From December 1990 forward he was treated approximately every 
2-3 months for his skin condition, which appeared to wax and 
wane somewhat, but eventually required prescription drug 
therapy to control it.  In 1999 he was prescribed 
cyclosporine for his psoriasis, and his condition was 
described by the examiner as severe.  A VA examination in 
August 1999 confirmed his diagnosis of psoriasis and his 
treatment with cyclosporine, which he could only take for one 
year, presumably due to its potency.  

Having reviewed the service medical records, the Board finds 
that the medical evidence of record establishes that his skin 
condition was aggravated while he was on ACDUTRA.  Not only 
did his frequency of treatment increase from 1987 to 1999, 
but the method of treatment rose to the need for drug therapy 
to control this condition.  Moreover, given the recency of 
the veteran's discharge from service, December 1999, the 
Board concludes that his service records also establish that 
his psoriasis is a current condition.  Accordingly, since the 
record contains medical evidence of a current disability, 
which was aggravated on qualifying active service, that is 
while the veteran was on ACDUTRA, the Board finds that his 
claim of entitlement to service connection for psoriasis is 
warranted.  See Sondel v. West, 13 Vet.App. 213 (1999).  


ORDER

Entitlement to service connection for psoriasis is granted.


		
	K. HUDSON
	Acting Member, Board of Veterans' Appeals



 

